Filed 8/12/16 P. v. Jones CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E064993

v.                                                                       (Super.Ct.No. FWV1500270)

JOSEPH WAYNE JONES,                                                      OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Stanford E.

Reichert, Judge. Affirmed.

         Christian C. Buckley, under appointment by the Court of Appeal, for Defendant

and Appellant.

         No appearance for Plaintiff and Respondent.

                            FACTUAL AND PROCEDURAL HISTORY

         A.       PROCEDURAL BACKGROUND

         On September 4, 2015, defendant and appellant Joseph Wayne Jones (defendant)

entered into a negotiated plea agreement. Defendant pled guilty to one count of felony

                                                             1
identity theft under Penal Code section 530.5, subdivision (a) (count 4) and one count of

misdemeanor possession of a forged driver’s license under Penal Code section 470b

(count 3). Defendant also admitted a strike prior under Penal Code section 57,

subdivisions (b) through (i). On October 5, 2015, the court sentenced defendant to 32

months in state prison in accordance with the plea agreement. The court also awarded

defendant 454 days of presentence custody credits.

       On December 14, 2015, defendant filed his notice of appeal and requested a

certificate of probable cause. The court granted defendant’s request.1

       B.       FACTUAL BACKGROUND2

       Defendant’s offenses involved theft or attempted theft by false pretense from Kay

Jewelers and Zales Jewelers using false identifications and personal identifying

information on December 19, 2014.

                                         DISCUSSION

       After defendant appealed, and upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738 setting forth a statement of

the case, a summary of the facts, and potential arguable issues, and requesting this court

to undertake a review of the entire record.

       1 Defendant also filed a Petition for Writ of Mandate regarding the denial of a
post-plea nonstatutory motion for the return of property. The writ was denied (case No.
E064984).

       2    The parties stipulated that the police reports would provide a factual basis for
the plea.


                                                2
      We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we

have independently reviewed the record for potential error and find no error.

                                       DISPOSITION

      The judgment is affirmed.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                       MILLER
                                                                                          J.


We concur:


RAMIREZ
                              P. J.


McKINSTER
                                  J.




                                            3